IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


RICKI PINKINS,                                  :   No. 194 WAL 2020
                                                :
                     Petitioner                 :
                                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
              v.                                :   Commonwealth Court
                                                :
                                                :
PENNSYLVANIA BOARD OF PROBATION                 :
AND PAROLE,                                     :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of November, 2020, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by petitioner, are:


      a.     Is the language of a commutation a permissible basis for the Parole
             Board to deviate from the presumptive recommitment ranges for a
             convicted parole violator and to not establish a new minimum parole
             eligibility date?

      b.     The Commonwealth Court erred when it affirmed the Parole Board’s
             decision to deny Petitioner credit for time spent at liberty on parole
             when the reason offered was unsupported by the record and/or
             contrary to law.